Exhibit 10.1

Schedule of Salary Actions for Named Executive Officers

 

Name

   Current Salary      Increase ($)      Increase (%)     New Salary*  

John D. Finnegan

   $ 1,325,000         —           —        $ 1,325,000   

Richard G. Spiro

     811,125       $ 40,556         5 %      851,681   

Paul J. Krump

     700,000         35,000         5        735,000   

Dino E. Robusto

     700,000         35,000         5        735,000   

Harold L. Morrison, Jr.

     600,000         30,000         5        630,000   

 

  * Effective as of April 1, 2012